Title: To James Madison from Thomas Jefferson, 30 January 1821
From: Jefferson, Thomas
To: Madison, James


                
                    
                        Dear Sir
                        Monticello Jan. 30. 21.
                    
                    The inclosed letter to mr. Cabell so fully explains it’s object, and the grounds on which your signature to the paper is proposed if approved, that I will spare my stiffening & aching wrist the pain of adding more than the assurance of my constant & affectte. friendship.
                    
                        Th: Jefferson
                    
                
                
                    [Enclosure]
                    We the subscribers, visitors of the University of Virginia being of opinion that it will be to the interest of that institution to have an occasional meeting of the visitors, by special call, on the 1st. day of April next, do therefore appoint that day for such meeting, and request the attendance of the sd. Visitors accordingly; personal notice being to be given to them respectively one week at least before the said day. Witness our hands on the several days affixed to our respective signatures.
                    
                        Th: Jefferson rector. Jan. 30. 1821.
                        James Madison Feby. 3. 1821
                        C. Johnson 10th. Feby. 1821
                        Joseph C. Cabell 10 Feb: 1821
                        James Breckinridge 10 Feb. 1821
                        Robert Taylor Feby 13th. 1821
                    
                
            